 Case 3:19-cv-00646-NJR Document 20 Filed 04/20/20 Page 1 of 8 Page ID #90
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RASHAD K. RICHMOND,

                       Plaintiff,

 v.                                             Case No. 19-cv-00646-NJR

 DEANNA M. BROOKHART,
 RUSSELL GOINS,
 CHIEF ENGINEER,
 STUCK,
 WHELAN,
 PETTY,
 CRAWFORD, and
 THOMPSON,

                       Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        Plaintiff Rashad Richmond commenced this civil rights action pursuant to

42 U.S.C. § 1983, while he was incarcerated at Hill Correctional Center, for the

deprivations of his constitutional rights that occurred at Lawrence Correctional Center

(“Lawrence”). Richmond claims that he was subjected to cruel and unusual conditions of

confinement while at Lawrence when he was held in a cell without a working toilet for

almost two months. He seeks monetary damages.

       The First Amended Complaint is now before the Court for preliminary review

pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen

prisoner complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any

portion of a complaint that is legally frivolous, malicious, fails to state a claim upon which

relief may be granted, or asks for money damages from a defendant who by law is

immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the
                                        Page 1 of 8
  Case 3:19-cv-00646-NJR Document 20 Filed 04/20/20 Page 2 of 8 Page ID #91
factual allegations of the pro se complaint are to be liberally construed. Rodriquez v.

Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                 FIRST AMENDED COMPLAINT

       Richmond alleges the following: On April 12, 2019, he was placed in segregation

under investigative status and assigned to a cell with a nonworking toilet. (Doc. 12, p. 9).

He notified various staff members, threatened to kill himself, and went on a hunger strike

in order to have the problem resolved, but he remained in the cell for almost two months

with a broken toilet full of urine and feces. (Id. at pp. 9, 11, 12).

       He wrote an emergency grievance, on April 17, 2019, but the grievance was

discarded. Richmond wrote a second emergency grievance on May 2, 2019, but Warden

Brookhart determined it was not an emergency. (Id. at p. 10). When Corrections Officer

Petty brought him his food tray, Richmond refused to eat. When asked why he was not

eating, Richmond informed Petty that it was because his toilet was broken and no one

would fix it. He told Petty that because no one cares, he was going to kill himself. Petty

then took him to talk to someone on the mental health/crisis team. (Id.). Petty and

Corrections Officer Crawford, however, placed him back in the cell. (Id. at p. 9). Every

shower day he informed Correctional Officer Thompson of the situation. (Id. at p. 11).

Thompson would respond by having an inmate worker pour a bucket of water in the

toilet to help it flush, but this did not work. (Id.). Although numerous correctional officers

put in work orders for the toilet to be fixed, Russell Goins, the warden of operations, and

the chief engineer at Lawrence failed to send maintenance to repair the toilet. (Id.).

Richmond was finally moved to a different cell on June 7, 2019. (Id. at p. 12).

                                          DISCUSSION


                                          Page 2 of 8
    Case 3:19-cv-00646-NJR Document 20 Filed 04/20/20 Page 3 of 8 Page ID #92
        Based on the allegations in the First Amended Complaint, the Court finds it

convenient to designate the following Count:

        Count 1:         Eighth Amendment cruel and unusual conditions of
                         confinement claim against Brookhart, Goins, Crawford,
                         Thompson, Chief Engineer, Whelan, Stuck, and Petty for
                         allowing Richmond to remain in a cell with a broken toilet
                         from April 12, 2019, to June 7, 2019.

The parties and the Court will use this designation in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any claim that is mentioned

in the First Amended Complaint but not addressed in this Order is considered

dismissed without prejudice as inadequately pled under the Twombly 1 pleading

standard.

                                                 Count 1

        At this stage, the allegations in the First Amended Complaint state a viable claim

for deliberate indifference against Goins, John Doe Chief Engineer, Petty, Crawford, and

Thompson. Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008); Dixon v. Godinez, 114 F.3d

640, 643 (7th Cir. 1997) (not only severity but duration of the condition that determines if

condition is unconstitutional).

        The claims against Warden Brookhart, however, will be dismissed. Richmond

alleges that Brookhart is liable because she determined that his grievance was a

nonemergency, and she is responsible for the overall operation of the facility. The denial

or mishandling of a grievance, standing alone, is not enough to violate the United States

Constitution. Owens v. Evans, 878 F.3d 559, 563 (7th Cir. 2017) (“Prison officials who


1 Bell Atlantic Corp. v Twombly, 550 U.S. 544, 570 (2007). This includes claims against individuals named in
the Statement of Facts of the First Amended Complaint, but not identified as defendants in the case caption.
The Court will not treat parties not listed in the case caption as defendants. See Myles v. United States, 416
F.3d 551, 551–52 (7th Cir. 2005) (to be properly considered a party a defendant must be “specif[ied] in the
caption”).
                                               Page 3 of 8
  Case 3:19-cv-00646-NJR Document 20 Filed 04/20/20 Page 4 of 8 Page ID #93
simply processed or reviewed inmate grievances lack personal involvement in the

conduct forming the basis of the grievance.”). Furthermore, Richmond cannot pursue

relief against Brookhart based solely on her supervisory role at the prison. Respondeat

superior liability is not recognized under Section 1983. Ashcroft v. Iqbal, 556 US. 662, 676

(2009).

          For similar reasons, Stuck and Whelan will also be dismissed. Richmond states

that they are responsible for supervising and directing the security staff in conducting

safety sanitation of the facility and failed to ensure the safety and sanitation of his cell.

These allegations are not sufficient for a claim under Section 1983. “Liability under § 1983

is direct rather than vicarious; supervisors are responsible for their own acts but not for

those of subordinates, or for failing to ensure that subordinates carry out their tasks

correctly.” Horshaw v. Casper, 910 F.3d 1027, 1029 (7th Cir. 2018). Accordingly, Stuck and

Whelan are dismissed.

                     MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

          Richmond’s second Motion for Leave to Proceed in forma pauperis (“IFP”) is denied

as moot (Doc. 11), as he has already been granted leave to proceed IFP. (See Doc. 5).

                           MOTION FOR APPOINTMENT OF COUNSEL

          Richmond has filed a second motion requesting the Court to recruit counsel on his

behalf. (Doc. 17). When he first sought counsel, Richmond failed to demonstrate that he

had made a reasonable attempt to secure counsel. (See Doc. 10). Now on his second try,

he again discloses no efforts to locate counsel on his own. He claims that he is in need of

an attorney because he is at a small facility where there is no law library and he does not

know anything about the law.


                                         Page 4 of 8
    Case 3:19-cv-00646-NJR Document 20 Filed 04/20/20 Page 5 of 8 Page ID #94
        Because there is no funding for appointed counsel in civil cases, and private

attorneys are asked to represent civil litigants on a pro bono basis, litigants must first make

a reasonable attempt to secure counsel on their own. Richmond still has not met this first

requirement of demonstrating that he has attempted to obtain counsel or that he has been

effectively precluded from making a reasonable effort to do so. As such, he fails to meet

the first threshold necessary to obtain a Court recruited attorney. 2 Additionally,

Richmond’s First Amended Complaint survives screening, and this straightforward case

currently is proceeding on one count. Richmond appears capable of preparing coherent

pleadings, meeting court-imposed deadlines, and otherwise litigating this matter on his

own at this stage of the case. Should his situation change as the case proceeds, Richmond

may file another motion, but he is directed to include the name and address of at least

three attorneys he has contacted, and if available, attach the letters from the attorneys

who declined representation. Accordingly, the Second Motion for Appointment of

Counsel (Doc. 17) is denied without prejudice.

                         IDENTIFICATION OF UNKNOWN DEFENDANTS

        Richmond will be allowed to proceed with claims against the newly added John

Doe Defendant, Chief Engineer, but this individual must be identified with particularity

before service of the First Amended Complaint can be made. Richmond will have the

opportunity to engage in limited discovery to ascertain their identity. Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 832 (7th Cir. 2009). In that vein, the warden of

Lawrence Correctional Center, Deanna Brookhart, will remain a defendant in her official

capacity only and shall be responsible for responding to discovery aimed at identifying


2
 In evaluating Richmond’s Motion for Recruitment of Counsel, the Court applies the factors discussed in
Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) and related authority.
                                            Page 5 of 8
  Case 3:19-cv-00646-NJR Document 20 Filed 04/20/20 Page 6 of 8 Page ID #95
this unknown defendant. Once the name of this individual is discovered, Richmond shall

file a motion to substitute the newly identified defendant in place of the generic

designation in the case caption and throughout the First Amended Complaint.

                                      DISPOSITION

      For the reasons set forth above, the First Amended Complaint survives

preliminary review pursuant to 28 U.S.C. § 1915A. Count 1 shall proceed against Goins,

John Doe Chief Engineer, Petty, Crawford, and Thompson and is dismissed against

Brookhart, Whelan, and Stuck. The Clerk of Court is DIRECTED to TERMINATE

Whelan and Stuck as defendants in this action. Warden Brookhart shall remain a

defendant, in her official capacity only, for the purpose of identifying the unknown

defendant.

      The Motion for Leave to Proceed in forma pauperis (Doc. 11) and the Motion for

Appointment of Counsel (Doc. 17) are DENIED.

      The Clerk of Court shall prepare for Brookhart (official capacity only), Goins,

Petty, Crawford, Thompson, and John Doe Chief Engineer (once identified): (1) Form

5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of

the First Amended Complaint (Doc. 12) and this Memorandum and Order to Defendants’

place of employment as identified by Richmond. If a defendant fails to sign and return

the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on that

defendant, and the Court will require that defendant pay the full costs of formal service,

to the extent authorized by the Federal Rules of Civil Procedure.


                                      Page 6 of 8
 Case 3:19-cv-00646-NJR Document 20 Filed 04/20/20 Page 7 of 8 Page ID #96
     With respect to a defendant who no longer can be found at the work address

provided by Richmond, the employer shall furnish the Clerk with that defendant’s

current work address, or, if not known, his or her last known address. This information

shall be used only for sending the forms as directed above or for formally effecting

service. Any documentation of the address shall be retained only by the Clerk. Address

information shall not be maintained in the court file or disclosed by the Clerk.

         Service shall not be made on John Doe Chief Engineer until such time as

Richmond has identified them by name in a properly filed motion for substitution.

Richmond is ADVISED that it is his responsibility to provide the Court with the names

and service addresses for these individuals.

         With the exception of Brookhart, Defendants are ORDERED to timely file an

appropriate responsive pleading to the First Amended Complaint and shall not waive

filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to Administrative Order No.

244, Defendants need only respond to the issues stated in this Merit Review Order.

         Brookhart is ORDRED to timely enter her appearance, however, she does not

need to file an Answer or other responsive pleading. Once Brookhart enters her

appearance, the Court will enter a discovery order setting guidelines for identifying the

unknown defendants. Brookhart will be responsible for responding to discovery requests

aimed at identifying the unknown defendants propounded in accord with this discovery

order.

         IT IS FURTHER ORDERED that if judgment is rendered against Richmond, and

the judgment includes the payment of costs under § 1915, he will be required to pay the

full amount of the costs, even though his application to proceed in forma pauperis was


                                       Page 7 of 8
 Case 3:19-cv-00646-NJR Document 20 Filed 04/20/20 Page 8 of 8 Page ID #97
granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Richmond is ADVISED that he is under a continuing obligation to keep

the Clerk of Court and each opposing party informed of any change in his address; the

Court will not independently investigate his whereabouts. This shall be done in writing

and not later than 7 days after a transfer or other change in address occurs. Failure to

comply with this order will cause a delay in the transmission of court documents and

may result in dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b)

       IT IS SO ORDERED.

       DATED: April 20, 2020


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge



                                   NOTICE TO PLAINTIFF

        The Court will take the necessary steps to notify the appropriate defendants of
your lawsuit and serve them with a copy of your complaint. After service has been
achieved, the defendants will enter their appearance and file an Answer to the complaint.
It will likely take at least 60 days from the date of this Order to receive the defendants’
Answers, but it is entirely possible that it will take 90 days or more. When all of the
defendants have filed Answers, the Court will enter a Scheduling Order containing
important information on deadlines, discovery, and procedures. Richmond is advised to
wait until counsel has appeared for the defendants before filing any motions, to give the
defendants notice and an opportunity to respond to those motions. Motions filed before
defendants’ counsel has filed an appearance will generally be denied as premature.
Richmond need not submit any evidence to the Court at his time, unless otherwise
directed by the Court.




                                        Page 8 of 8
